     Case 3:20-cv-01943-MMA-DEB Document 8 Filed 10/26/20 PageID.20 Page 1 of 1



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
     DONNAMARIE DUENAS BORJA,                              Case No.: 20-cv-1943-MMA (DEB)
11
                                                           ORDER REFERRING MATTER TO
12                                      Plaintiff,         UNITED STATES MAGISTRATE
     v.                                                    JUDGE FOR REPORT AND
13                                                         RECOMMENDATION
     ANDREW SAUL, Commissioner of
14   Social Security,
15
                                      Defendant.
16
17
18         On October 1, 2020, Donnamarie Duenas Borja filed this social security appeal
19   challenging the denial of her application for disability insurance benefits. See Doc. No. 1
20   at 2. All matters in this social security appeal are hereby referred to United States
21   Magistrate Judge Daniel E. Butcher for report and recommendation pursuant to Section
22   636(b)(1)(B) of Title 28 of the United States Code, and Civil Local Rule 72.1. See 28
23   U.S.C. § 636(b)(1)(B); S.D. Cal. Civ. LR 72.1.
24         IT IS SO ORDERED.
25   Dated: October 26, 2020
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                   20-cv-1943-MMA (DEB)
